

Exhibit 10.26


























ABBVIE NON-EMPLOYEE DIRECTORS’ FEE PLAN
(Amended and Restated Effective as of May 4, 2018)




--------------------------------------------------------------------------------





ABBVIE
NON-EMPLOYEE DIRECTORS’ FEE PLAN


SECTION 1.
PURPOSE
This AbbVie Non-Employee Directors’ Fee Plan (the “Plan”) is maintained by
AbbVie Inc. (the “Company”) to attract and retain as members of its Board of
Directors persons who are not full-time employees of the Company or any of its
subsidiaries but whose business experience and judgment are valuable assets to
the Company and its subsidiaries. The Plan was originally adopted by the Company
effective January 1, 2013, and it was amended and restated effective as of May
6, 2016. The terms of the Plan set forth in this document shall be effective as
of May 4, 2018 (the “Effective Date”).
SECTION 2.
DIRECTORS COVERED
As used in the Plan, the term “Director” means any person serving on the Board
of Directors of the Company on the Effective Date or at any time thereafter who
is not a full-time employee of the Company or any of its subsidiaries.
SECTION 3.
FEES PAYABLE TO DIRECTORS
3.1    Each Director shall be entitled to a deferred fee of $110,000 per year,
earned monthly for each calendar month or portion thereof that the Director
holds such position with the Company, excluding the month in which the Director
is first elected to such position.
3.2    Lead Director and Executive Committee Chair Fees
(a)    A Director who serves as Lead Director for the Board of Directors shall
be entitled to a deferred fee of $25,000 per year, earned monthly for each
calendar month or portion thereof that the Director holds such position,
excluding the month in which the Director is first elected to such position.
(b)    A Director who serves as Chair of the Executive Committee of the Board of
Directors shall be entitled to a deferred fee of $20,000 per year, earned
monthly for each calendar month or portion thereof that the Director holds such
position, excluding the month in which the Director is first elected to such
position.
3.3    Audit Committee Fees
(a)    A Director who serves as Chair of the Audit Committee of the Board of
Directors shall be entitled to a deferred fee of $25,000 per year, earned
monthly for each calendar month or portion thereof that the Director holds such
position, excluding the month in which the Director is first elected to such
position.
(b)    Each Director who serves on the Audit Committee of the Board of Directors
(other than the Chair of the Audit Committee) shall be entitled to a deferred
fee of $6,000 per year, earned monthly for each calendar month or portion
thereof that the Director holds such position, excluding the month in which the
Director is first elected to such position.
3.4    A Director who serves as Chair of the Compensation Committee of the Board
of Directors shall be entitled to a deferred fee of $20,000 per year, earned
monthly for each calendar month or portion thereof that the Director holds such
position, excluding the month in which the Director is first elected to such
position.




--------------------------------------------------------------------------------




3.5    A Director who serves as Chair of the Nominations Committee of the Board
of Directors shall be entitled to a deferred fee of $20,000 per year, earned
monthly for each calendar month or portion thereof that the Director holds such
position, excluding the month in which the Director is first elected to such
position.
3.6    A Director who serves as Chair of any other Committee created by the
Board of Directors shall be entitled to a deferred fee of $20,000 per year,
earned monthly for each calendar month or portion thereof that the Director
holds such position, excluding the month in which the Director is first elected
to such position.
3.7    A Director’s Deferred Fee Account shall be credited with interest
annually. The rate of interest credited to deferred fees shall be equal to: (a)
the average of the “prime rate” of interest set forth on the Bloomberg Screen
BTMM or comparable successor quotation service on the first business day of
January and the last business day of each month of the fiscal year; plus (b) two
hundred twenty-five (225) basis points. For purposes of this provision, the term
“deferred fees” shall include “deferred monthly fees,” and “deferred meeting
fees,” and shall also include any such interest credited thereon.
3.8    For purposes of Sections 3.1, 3.2, 3.3, 3.4, 3.5 and 3.6, the automatic
deferral of the fees specified therein shall be subject to a Director’s election
to receive such fees currently pursuant to Section 4.1 or Section 8.1 of the
Plan.
SECTION 4.
PAYMENT OF DIRECTORS’ FEES
4.1    Any Director may, by written notice filed with the Secretary of the
Company no later than December 31 in a calendar year, elect to receive current
payment of all or any portion of the monthly and meeting fees earned by him in
calendar years subsequent to the calendar year in which he files such notice, in
which case such fees shall not be deferred but shall be paid quarterly as earned
and no interest shall be credited thereon. Such election shall be irrevocable as
of December 31 of the year prior to the year in which the fees will be earned.
Notwithstanding the timing requirements described above, an individual who is
newly elected as a Director may make the election described above by filing it
with the Secretary of the Company within the thirty (30) day period immediately
following the date he or she first becomes a Director eligible to participate in
the Plan (and all plans that would be aggregated with the Plan pursuant to
Treasury Regulation §1.409A-1(c)(2)(i)), provided that the compensation subject
to such election relates solely to services performed after the date of such
election and provided, further, that such election shall become irrevocable on
the thirtieth day following the date he or she first becomes a Director eligible
to participate in the Plan. In no event shall the fees subject to an election
under this Section 4.1 be paid later than the last day of the “applicable 2½
month period,” as such term is defined in Treasury Regulation §1.409A-
1(b)(4)(i)(A). Any Director who has previously provided notice pursuant to this
Section 4.1 may, by written notice filed with the Secretary of the Company no
later than December 31 in a calendar year, elect to defer payment of all or a
portion of the monthly and meeting fees earned by him in calendar years
subsequent to the year in which he files such notice, in which case such fees
shall be paid to him in accordance with Section 4.2 below.
4.2    A Director’s deferred fees earned pursuant to the Plan shall commence to
be paid on the first day of the calendar month next following the earlier of his
death or his attainment of age sixty-five (65) if he is not then serving as a
Director, or the termination of his service as a Director if he serves as a
Director after the attainment of age sixty-five (65).
4.3    A Director’s deferred fees that have commenced to be payable pursuant to
Section 4.2 shall be payable in annual installments in the order in which they
shall have been deferred (i.e., the deferred fees and earnings thereon for the
earliest year of service as a Director will be paid on the date provided for in
Section 4.2, the deferred fees for the next earliest year of service as a
Director will be paid on the anniversary of the payment of the first
installment, etc.).
4.4    A Director’s deferred fees shall continue to be paid until all deferred
fees which he is entitled to receive under the Plan shall have been paid to him
(or, in case of his death, to his beneficiary).


2

--------------------------------------------------------------------------------




4.5    If a Director incurs a termination of service as a Director within two
(2) years following the occurrence of a Change in Control (as defined below),
the aggregate unpaid balance of such Director’s deferred fees plus all unpaid
interest credited thereon shall be paid to such Director in a lump sum within
thirty (30) days following the date of such termination of service; provided,
however, that if such Change in Control does not constitute a “change in control
event” (as defined in Treasury Regulation §1.409A-3(i)(5)), then the aggregate
unpaid balance of such Director’s deferred fees shall be paid in accordance with
Sections 4.2 and 4.3.
Notwithstanding any other provision of the Plan, if a Director has made the
alternative election set forth in Section 8.1, and if such Director incurs a
termination of service as a Director within five (5) years following the
occurrence of a Change in Control, the aggregate unpaid balance of such
Director’s fees deposited to the Director’s Grantor Trust (as defined below)
plus all unpaid interest credited thereon, shall be paid to such Director from
the Director’s Grantor Trust in a lump sum within thirty (30) days following the
date of such termination of service.
4.6    A “Change in Control” shall be deemed to have occurred on the earliest of
the following dates:
(a)    the date any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 20% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (i)
of paragraph (c) below; or
(b)    the date the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board of Directors and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date or whose appointment, election or nomination for election
was previously so approved or recommended; or
(c)    the date on which there is consummated a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation or other entity, other than (i) a merger or consolidation (A)
immediately following which the individuals who comprise the Board of Directors
immediately prior thereto constitute at least a majority of the Board of
Directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger or consolidation is then a
subsidiary, the ultimate parent thereof and (B) which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities; or
(d)    the date the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company, in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, in substantially the same proportions as their
ownership of the Company immediately prior to such sale.


3

--------------------------------------------------------------------------------




Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
For purposes of this Plan: “Affiliate” shall have the meaning set forth in Rule
12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner” shall
have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange Act”
shall mean the Securities Exchange Act of 1934, as amended from time to time;
and “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
4.7    A “Potential Change in Control” shall exist during any period in which
the circumstances described in paragraph (a), (b), (c) or (d), below, exist
(provided, however, that a Potential Change in Control shall cease to exist not
later than the occurrence of a Change in Control):
(a)    The Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control, provided that a Potential
Change in Control described in this paragraph (a) shall cease to exist upon the
expiration or other termination of all such agreements.
(b)    Any Person (without regard to the exclusions set forth in clauses (i)
through (iv) of such definition) publicly announces an intention to take or to
consider taking actions the consummation of which would constitute a Change in
Control; provided that a Potential Change in Control described in this paragraph
(b) shall cease to exist upon the withdrawal of such intention, or upon a
determination by the Board of Directors that there is no reasonable chance that
such actions would be consummated.
(c)    Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 10% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including any securities
beneficially owned by such Person which are or were acquired directly from the
Company or its Affiliates).
(d)    The Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control exists; provided that
a Potential Change in Control described in this paragraph (d) shall cease to
exist upon a determination by the Board of Directors that the reasons that gave
rise to the resolution providing for the existence of a Potential Change in
Control have expired or no longer exist.
4.8    The provisions of Sections 4.5, 4.6, 4.7 and this Section 4.8 may not be
amended or deleted, nor superseded by any other provision of this Plan, (i)
during the pendency of a Potential Change in Control and (ii) during the period
beginning on the date of a Change in Control and ending on the date five (5)
years following such Change in Control.
SECTION 5.
CONVERSION TO COMMON STOCK UNITS
5.1    Any Director who is then serving as a director may, by written notice
filed with the Secretary of the Company, irrevocably elect to have all or any
portion of deferred fees previously earned but not yet paid, transferred from
the Director’s Deferred Fee Account to a stock account established under this
Section 5 (“Stock Account”). Any election as to a portion of such fees shall be
expressed as a percentage and the same percentage shall be applied to all such
fees regardless of the calendar year in which earned or to all deferred fees
earned in designated calendar years, as specified by the Director. A Director
may make no more than one notional


4

--------------------------------------------------------------------------------




investment election under this Section 5.l in any calendar year. All such
elections may apply only to deferred fees for which an election has not
previously been made and shall be irrevocable.
5.2    Any Director may, by written notice filed with the Secretary of the
Company, elect to have all or any portion of deferred fees earned subsequent to
the date such notice is filed credited to a Stock Account established under this
Section 5. Fees covered by such election shall be credited to such account at
the end of each calendar quarter in, or for which, such fees are earned. Such
election may be revoked or modified by such Director, by written notice filed
with the Secretary of the Company, as to deferred fees to be earned in calendar
years subsequent to the calendar year such notice is filed, but shall be
irrevocable as to deferred fees earned prior to such year.
5.3    Deferred fees credited to a Stock Account under Section 5.1 shall be
converted to Common Stock Units by dividing the deferred fees so credited by the
closing price of common stock of the Company on the date the notice of election
under Section 5 is received by the Company (or the next business day, if there
are no sales on such date) as reported on the New York Stock Exchange Composite
Reporting System. Deferred fees credited to a Stock Account under Section 5.2
shall be converted to Common Stock Units by dividing the deferred fees so
credited by the closing price of common stock of the Company as of the last
business day of the calendar quarter for which the credit is made, as reported
on the New York Stock Exchange Composite Reporting System.
5.4    Each Common Stock Unit shall be credited with (or adjusted for) the same
cash and stock dividends, stock splits and other distributions and adjustments
as are received by or applicable to one share of common stock of the Company.
All cash dividends and other cash distributions credited to Common Stock Units
shall be converted to additional Common Stock Units by dividing each such
dividend or distribution by the closing price of common stock of the Company on
the payment date for such dividend or distribution, as reported by the New York
Stock Exchange Composite Reporting System.
5.5    The value of the Common Stock Units credited each Director shall be paid
to the Director in cash on the dates specified in Section 4.3 (or, if
applicable, Section 4.5). The amount
of each payment shall be determined by multiplying the Common Stock Units
payable on each date specified in Section 4.3 (or, if applicable, Section 4.5)
by the closing price of common stock of the Company on the day prior to the
payment date (or the next preceding business day if there are no sales on such
date), as reported by the New York Stock Exchange Composite Reporting System.
SECTION 6.
MISCELLANEOUS
6.1    Each Director or former Director entitled to payment of deferred fees
hereunder from time to time may name any person or persons (who may be named
contingently or successively) to whom any deferred Director’s fees earned by him
and payable to him are to be paid in case of his death before he receives any or
all of such deferred Director’s fees. Each designation will revoke all prior
designations by the same Director or former Director, shall be in a form
prescribed by the Company, and will be effective only when filed by the Director
or former Director in writing with the Secretary of the Company during his
lifetime. If a deceased Director or former Director shall have failed to name a
beneficiary in the manner provided above, or if the beneficiary named by a
deceased Director or former Director dies before him or before payment of all
the Director’s or former Director’s deferred Directors’ fees, the Company, in
its discretion, may direct payment of the remaining installments required by
Section 4.3 to either:
(a)    any one or more or all of the next of kin (including the surviving
spouse) of the Director or former Director, and in such proportions as the
Company determines; or
(b)    the legal representative or representatives of the estate of the last to
die of the Director or former Director and his last surviving beneficiary.
The person or persons to whom any deceased Director’s or former Director’s
deferred Directors’ fees are payable under this Section will be referred to as
his “beneficiary.”


5

--------------------------------------------------------------------------------




6.2    Establishment of the Plan and coverage thereunder of any person shall not
be construed to confer any right on the part of such person to be nominated for
reelection to the Board of Directors of the Company, or to be reelected to the
Board of Directors.
6.3    Payment of deferred Directors’ fees will be made only to the person
entitled thereto in accordance with the terms of the Plan, and deferred
Directors’ fees are not in any way subject to the debts or other obligations of
persons entitled thereto, and may not be voluntarily or involuntarily sold,
transferred or assigned. When a person entitled to a payment under the Plan is
under legal disability or, in the Company’s opinion, is in any way incapacitated
so as to be unable to manage his financial affairs, the Company may direct that
payment be made to such person’s legal representative, or to a relative or
friend of such person for his benefit. Any payment made in accordance with the
preceding sentence shall be in complete discharge of the Company’s obligation to
make such payment under the Plan.
6.4    Any action required or permitted to be taken by the Company under the
terms of the Plan shall be by affirmative vote of a majority of the members of
the Board of Directors then in office.
6.5    To the extent applicable, it is intended that the Plan comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”). The Plan will be administered and interpreted in a manner
consistent with this intent, and any provision that would cause the Plan to fail
to satisfy Code Section 409A will have no force and effect until amended to
comply therewith (which amendment may be retroactive to the extent permitted by
Code Section 409A). Notwithstanding anything contained herein to the contrary,
for all purposes of this Plan, a Director shall not be deemed to have had a
termination of service as a Director until the Director has incurred a
separation from service as defined in Treasury Regulation §1.409A-1(h) and, to
the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, payment of the
amounts payable under the Plan that would otherwise be payable during the
six-month period after the date of termination shall instead be paid on the
first business day after the expiration of such six-month period, plus interest
thereon, at a rate equal to the rate specified in Section 8.8 (to the extent
that such interest is not already provided to the Director under Section 8.10),
from the respective dates on which such amounts would otherwise have been paid
until the actual date of payment. In addition, for purposes of the Plan, each
amount to be paid and each installment payment shall be construed as a separate
identified payment for purposes of Code Section 409A.
SECTION 7.
AMENDMENT AND DISCONTINUANCE
While the Company expects to continue the Plan, it must necessarily reserve, and
does hereby reserve, the right to amend or discontinue the Plan at any time;
provided, however, that any amendment or discontinuance of the Plan shall be
prospective in operation only, and shall not affect the payment of any deferred
Directors’ fees theretofore earned by any Director, or the conditions under
which any such fees are to be paid or forfeited under the Plan. Any
discontinuance of the Plan by the Company shall comply with the requirements of
Code Section 409A.
SECTION 8.
ALTERNATE PAYMENT OF FEES
8.1    A Director who was first elected or appointed to the Board of Directors
before January 1, 2016 may, by written notice filed with the Secretary of the
Company prior to each calendar year, elect to receive all or a portion of his
fees earned in the following calendar year in accordance with the provisions of
Section 8. An election under this Section 8.1 shall become irrevocable as of
December 31 of the calendar year prior to the year in which such monthly and
meeting fees will be earned (or, in the case of a new Director elected or
appointed before January 1, 2016, on the 30th day following the Director’s first
participation in the Plan and all plans that would be aggregated with the Plan
pursuant to Treasury Regulation §1.409A-1(c)(2)(i), provided that the
compensation subject to such election relates solely to services performed after
the date of such election).
8.2    If payment of a Director’s fees is made pursuant to Section 8.1, such
fees shall not be deferred and a portion of the gross amount of such fees shall
be paid currently in cash for the Director directly to a “Grantor


6

--------------------------------------------------------------------------------




Trust” established by the Director, provided such trust is in a form determined
by the Committee; and the balance of the gross amount of such fees shall be paid
currently in cash directly to the Director, provided that the portion paid
directly to the Director shall be an amount equal to the aggregate federal,
state and local individual income taxes attributable to the gross fees paid
pursuant to this Section 8.2 (determined in accordance with Section 8.14). In no
event shall such fees be paid to the Grantor Trust or directly to the Director
later than the last day of the “applicable 2½ month period,” as such term is
defined in Treasury Regulation §1.409A-1(b)(4)(i)(A).
8.3    The Company will establish and maintain four separate accounts in the
name of each Director who has made an election under Section 8.1 as follows: a
“Pre-Tax Fee Account,” an “After-Tax Fee Account,” a “Pre-Tax Stock Account” and
an “After-Tax Stock Account” (collectively, the “Accounts”).
(a)    The Pre-Tax Fee Account shall reflect the total amount of any fees paid
in cash to a Director or deposited to a Director’s Grantor Trust, including the
amount equal to the aggregate federal, state and local individual income taxes
attributable to the fees paid pursuant to Section 8.2, and Interest to be
credited to a Director pursuant to Section 8.8. The After-Tax Fee Account shall
reflect such gross amounts but shall be maintained on an after-tax basis.
(b)    The Pre-Tax Stock Account shall reflect the total amount of fees
converted to Common Stock Units pursuant to Section 5, including the amount
equal to the aggregate federal, state and local individual income taxes
attributable to the fees paid pursuant to Section 8.2, and any adjustments made
pursuant to Section 8.9. The After-Tax Stock Account shall reflect such gross
amounts but shall be maintained on an after-tax basis.
(c)    The Accounts established pursuant to this Section 8.3 are for the
convenience of the administration of the Plan and no trust relationship with
respect to such Accounts is intended or should be implied.
8.4    As of the end of each calendar year, the Company shall adjust each
Director’s Pre-Tax Fee Account as follows:
(a)    FIRST, charge, in any year in which the Director is entitled to receive a
distribution from his or her Grantor Trust, an amount equal to the distribution
from the fee account maintained thereunder that would have been made to the
Director if the aggregate amounts paid according to Section 8.2 had instead been
deferred under Section 3;
(b)    NEXT, credit an amount equal to the gross amount of any fees paid for
that year, not converted to Common Stock Units, that are paid to the Director
(including the amount deposited in the Director’s Grantor Trust and the amount
equal to the aggregate federal, state and local individual income taxes
attributable to the fees paid pursuant to Section 8.2) according to Section 8.2;
and
(c)    FINALLY, credit an amount equal to the Interest earned for that year
according to Section 8.8.
8.5    As of the end of each calendar year, the Company shall adjust each
Director’s After-Tax Fee Account as follows:
(a)    FIRST, charge, in any year in which the Director is in receipt of a
benefit distribution from his or her Grantor Trust, an amount equal to the
product of (i) the distribution that would have been made to the Director if the
aggregate amounts paid according to Section 8.2 had instead been deferred under
Section 3, multiplied by (ii) a fraction, the numerator of which is the balance
in the Director’s After-Tax Fee Account as of the end of the prior fiscal year
and the denominator of which is the balance of the Director’s Pre-Tax Fee
Account as of that same date;
(b)    NEXT, credit an amount equal to the fees not converted to Common Stock
Units that are paid that year to the Director directly to the Director’s Grantor
Trust according to Section 8.2; and


7

--------------------------------------------------------------------------------




(c)    FINALLY, credit an amount equal to the After-Tax Interest earned for that
year according to Section 8.8.
8.6    As of the end of each calendar year, the Company shall adjust each
Director’s Pre-Tax Stock Account as follows:
(a)    FIRST, charge, in any year in which the Director is entitled to receive a
distribution from his or her Grantor Trust, an amount equal to the distribution
that would have been made to the Director if the aggregate amount of fees paid
according to Section 8.2 had instead been deferred under Section 3 and the
adjustments had been made under Section 5;
(b)    NEXT, credit an amount equal to the total amount of any fees for that
year that are converted to Common Stock Units and paid to the Director
(including the amount deposited in the Director’s Grantor Trust and the amount
equal to the aggregate federal, state and local individual income taxes
attributable to the fees paid pursuant to Section 8.2) and allocated to the
Stock Account maintained thereunder) according to Section 8.2; and
(c)    NEXT, credit an amount equal to the net earnings of the Director’s
Grantor Trust for the year; and
(d)    FINALLY, credit an amount equal to the Book Value Adjustments to be made
for that year according to Section 8.9.
8.7    As of the end of each calendar year, the Company shall adjust each
Director’s After-Tax Stock Account as follows:
(a)    FIRST, charge, in any year in which the Director is entitled to receive a
distribution from his or her Grantor Trust, an amount equal to the product of
(i) the distribution that would have been made to the Director if the aggregate
amounts paid according to Section 8.2 had instead been deferred under Section 3
and the adjustments had been made under Section 5, multiplied by (ii) a
fraction, the numerator of which is the balance in the Director’s After-Tax
Stock Account as of the end of the prior fiscal year and the denominator of
which is the balance of the Director’s Pre-Tax Stock Account as of that same
date;
(b)    NEXT, credit an amount equal to the fees converted to Common Stock Units
that are paid that year to the Director directly to the Director’s Grantor Trust
and allocated to the Stock Account maintained thereunder according to Section
8.2; and
(c)    NEXT, credit an amount equal to the net earnings of the Director’s
Grantor Trust for the year; and
(d)    FINALLY, credit an amount equal to the Book Value Adjustments to be made
for that year according to Section 8.9.
8.8    The Director’s Pre-Tax Fee Account and After-Tax Fee Account shall be
credited with interest as follows:
(a)    As of the end of each calendar year, a Director’s Pre-Tax Fee Account
shall be credited with interest (“Interest”) at the following rate:
(i)    the average of the “prime rate” of interest set forth on the Bloomberg
Screen BTMM or comparable successor quotation service on the first business day
of January and the last business day of each month of the fiscal year; plus
(ii)    two hundred twenty-five (225) basis points.


8

--------------------------------------------------------------------------------




(b)    As of the end of each calendar year, a Director’s After-Tax Fee Account
shall be credited with the amount of Interest set forth above, multiplied by
(one minus the aggregate of the applicable federal, state and local individual
income tax rates and employment tax rate) (the “After-Tax Interest”).
8.9    As of the end of each calendar year, a Director’s Pre-Tax Stock Account
and After-Tax Stock Account shall be adjusted as provided in Section 5.4, to the
extent applicable, and shall also be adjusted to reflect the increase or
decrease in the fair market value of the Company’s common stock determined in
accordance with Section 5.5, except that (i) any reference to the payment date
in such Section shall mean December 31 of the applicable calendar year for
purposes of this Section, and (ii) adjustments to the After-Tax Stock Account
shall be made on an after-tax basis. Such adjustments shall be referred to as
“Book Value Adjustments.”
8.10    In addition to any fees paid to a Director’s Grantor Trust under Section
8.2 during the year, the Company shall also make a payment (an “Interest
Payment”) with respect to each Director who has established a Grantor Trust for
each year in which the Grantor Trust is in effect. The Interest Payment shall
equal the excess, if any, of the gross amount of the Interest credited to the
Director (as defined in Section 8.8(a)), over the net earnings of the Director’s
Grantor Trust for the year, and shall be paid within the thirty (30)-day period
beginning April 1 of the following calendar year. A portion of such gross
Interest Payment, equal to the excess, if any, of the Net Interest Accrual over
the net earnings of the Director’s Grantor Trust, shall be deposited in the
Director’s Grantor Trust, with the balance paid to the Director; provided,
however, in the event that the net earnings of the Director’s Grantor Trust
exceeds the Net Interest Accrual, a distribution from the Grantor Trust shall be
required in accordance with Section 8.15. A Director’s Net Interest Accrual for
a year is an amount equal to the After-Tax Interest credited to the Director’s
After-Tax Fee Account for that year in accordance with Section 8.8(b).
8.11    In addition to the fees paid under Section 8.2 during the year and the
Interest Payment described above, the Company shall also make a payment (a
“Principal Payment”) with respect to each Director who has established a Grantor
Trust for each year in which the Grantor Trust is in effect, to be credited to
the Stock Account maintained thereunder. The Principal Payment shall equal the
excess, if any, of 75 percent of the fair market value (as determined in
accordance with Section 6.5) of the balance of the Director’s Pre-Tax Stock
Account on December 31 over the balance in the Stock Account maintained under
the Director’s Grantor Trust as of that same date, and shall be paid within the
thirty (30)-day period beginning April 1 of the following calendar year. For the
calendar year in which the last installment distribution is made from the
Director’s Grantor Trust (meaning, the year that is X years following the year
of the event triggering the payments, where X is the same number of years served
by the Director), the payment made under this Section 8.11 shall equal the
excess, if any, of 100 percent of the balance of the Director’s After-Tax Stock
Account over the balance in the Stock Account maintained under the Director’s
Grantor Trust as of that same date.
8.12    Each Director’s Grantor Trust assets shall be invested solely in the
instruments specified by investment guidelines established by the Committee.
Such investment guidelines, once established, may be changed by the Committee,
provided that any change shall not take effect until the year following the year
in which the change is made and provided further that the instruments specified
shall be consistent with the provisions of Section 3(b) of the form of Grantor
Trust established by the Committee.
8.13    For purposes of Section 8, a Director’s federal income tax rate shall be
deemed to be the highest marginal rate of federal individual income tax in
effect in the calendar year in which a calculation under this Section is to be
made and state and local tax rates shall be deemed to be the highest marginal
rates of individual income tax in effect in the state and locality of the
Director’s residence on the date such a calculation is made, net of any federal
tax benefits without a benefit for any net capital losses. Notwithstanding the
preceding sentence, if a Director is not a citizen or resident of the United
States, his or her income tax rates shall be deemed to be the highest marginal
income tax rates actually imposed on the Director’s benefits under this Plan or
earnings under his or her Grantor Trust without a benefit for any net capital
losses.
8.14    If a portion of a Director’s fees have been paid to a Grantor Trust
pursuant to Section 8.2, then those fees and earnings thereon shall be paid to
him from the Grantor Trust in the order in which they were earned (i.e., the
fees for the earliest year of service as a Director will be the first fees
distributed from the Grantor Trust(s), the fees for the next earliest year of
service as a Director will be paid on the anniversary of the payment of the
first


9

--------------------------------------------------------------------------------




installment, etc.). The distribution of a Director’s fees shall continue until
all fees which the Director is entitled to receive under the Plan shall have
been paid in accordance with the terms of the Grantor Trust(s).
8.15    AbbVie, as the administrator of the Director’s Grantor Trust, may direct
the trustee to distribute to the Director from the income of such Grantor Trust,
a sum of money sufficient to pay the taxes on trust earnings for such year, to
the extent a sufficient sum of money has not been paid to the Director pursuant
to Section 8.10 or 8.11, as applicable. The taxes shall be determined in
accordance with Section 8.13.
8.16    AbbVie, as the administrator of the Director’s Grantor Trust, may direct
the trustee to pay the appropriate federal, state and local individual income
taxes attributable to the fees and other payments paid to the Director pursuant
to Sections 8.2, 8.10 and 8.11 to the applicable tax authorities on behalf of
the Director. The taxes shall be determined in accordance with Section 8.13.


10